REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant amendment filed on March 18, 2022, under 312 amendment.  
No amendment to the claims have been filed.  
Claims 1-13, 15-17 and 19-21 remain pending in this application.  
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a transparent multiview display that is comprised of a light guide configured to guide light along a length of the light guide as guided light, a plurality of multibeam elements spaced apart from one another along the light guide length, a multibeam element of the plurality of multibeam elements being configured to scatter out a portion of the guided light as a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview image and an array of light valves configured to modulate the plurality of directional light beams as the multiview image wherein the transparent multiview display is configured to enable a background scene to be visible through the transparent multiview display as explicitly recited in claims 1, and 10.   In a different embodiment, a method of transparent display operation with details explicitly recited in claim 17, discloses method steps for guiding light along a length of a light guide as guided light and scattering a portion of the guided light out of the light guide using a scattering .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872